Citation Nr: 1421878	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction (MI).  

2.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 7, 2012, and as 70 percent disabling from that date (excluding the period from October 5, 2010 to December 1, 2010, when a temporary total evaluation was in effect).

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In regards to the Veteran's PTSD and TDIU claims, in an August 2009 decision, the RO, among other things, continued to rate PTSD as 50 percent disabling and denied entitlement to a TDIU.  A March 2011 rating decision granted a temporary total evaluation (100 percent), effective October 5, 2010 due to hospitalization over 21 days for PTSD and assigned a 50 percent evaluation, effective December 1, 2010.  In November 2012, the RO increased the rating assigned for PTSD to 70 percent disabling, effective September 7, 2012.

As the Veteran was granted a total rating during the period from October 5, 2010 to December 1, 2010, his claim for an increased rating for PTSD during that period will not be addressed by the Board.  

In regards to his CAD disability, in a January 2010 decision, the RO reopened the underlying claim for service connection for MI (claimed as heart condition), including as secondary to PTSD and denied the claim on the merits.  Regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted to reopen the underlying claim of service connection for CAD, status MI, to include as secondary to a service-connected disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At a December 2013 hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for CAD, status post MI, to include as secondary to PTSD was denied by a July 2008 Board decision.   

2.  Evidence received since the July 2008 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for CAD, the absence of which was the basis of the previous denial.

3.  The evidence is at least in equipoise as to whether Veteran's CAD, status post MI, is related to a service-connected disability.  

4.  Prior to and from September 7, 2012, the Veteran's service-connected PTSD has been productive of occupational and social impairment that approximates disability manifested by deficiencies in the areas of work, family relations, thinking, and mood, without total social and occupational impairment. 

5.  The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  The July 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a CAD, status post MI.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for CAD, status post MI, have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

4.  Prior to September 7, 2012, the criteria for an initial 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic Code 9411 (2013). 

5.  From September 7, 2012, the criteria for an evaluation higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, Diagnostic Code 9411 (2013). 

6.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2009, prior to the date of the issuance of the appealed August 2009 rating decision.  The May 2009 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has also fulfilled its duty to assist in obtaining all of the identified VA and private treatment records and examination reports and correspondence for the appeal.  Records considered in the Veteran's grant of Socials Security Administration (SSA) disability benefits have also been associated with the claims file.  The October 2008 and September 2012 VA examinations are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected PTSD has worsened since the date of the most recent examinations, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. CAD, Status Post MI

Service connection for CAD, status post MI was denied in a July 2008 Board decision on the basis that the evidence of record did not establish that the Veteran's heart condition had its onset in service or manifested within one year of service separation, or was etiologically related to service or a service-connected condition (PTSD).  While private medical opinions from Dr. W.E.G. and G.A.R., suggested a possible relationship between service or a service-connected disability, the Board determined that the negative March 2006 VA opinion was more probative because the examiner reviewed the claims file, provided a rationale, and considered the Veteran's risk factors for heart disease.  The Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.

The evidence received as part of the Veteran's August 2009 application to reopen his claim for service connection for a heart disability includes VA and private treatment records as well as correspondence and statements from the Veteran; Dr. J.M.C.; and A.C., RN.  In June 2010 correspondence, A.C. found that it was as least as likely as not that the Veteran's CAD was due to his service-connected PTSD, she noted that she reviewed the claims file, considered the Veteran's risk factors of heart disease, and provided reasoning and references, which was the basis of the prior Board denial.  Additionally, in October 2010 correspondence, Dr. J.M.C. noted the Veteran's risk factors of dyslipidemia and hypertension and found that the Veteran's PTSD could at least as likely as not have exacerbated his cardiovascular condition.  Furthermore, the RO subsequently granted service connection for hypertension as secondary to the Veteran's PTSD in a July 2011 rating decision.  The additional evidence is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

Turning to a consideration of the claim on its merits, after reviewing the relevant evidence of record, the Board finds that the probative (competent and credible) evidence is in relative balance for and against the claim on this issue, indicating that service-connected PTSD is at least partly the source of the Veteran's CAD, even if not entirely.  

With respect to the Veteran's claim on a secondary basis, the Board recognizes that in March 2006, the VA examiner gave the opinion that the Veteran's heart condition, myocardial infarction with stent placement, is most likely secondary to the risk factors for his heart disease, such as positive family history of hypertension and heart disease, history of tobacco smoking, and hyperlipidemia, and is not likely due to his PTSD.  The Board also points out that in a February 2005 statement, Dr. W.E.G. noted that the Veteran has had a long history of anxiety, stress and aggressive behavior dating back to service.  Dr. W.E.G. stated that these symptoms could have been a factor in the Veteran's previous myocardial infarction (resulting in coronary stents in 2000).  In the December 2005 statement, Dr. W.E.G. noted that the Veteran had had a history of depression and aggressive behavior and opined that the Veteran's previous history of PTSD was a contributing factor for his CAD.

In September 2009 and October 2010 correspondence, Dr. J.M.C. reported that the Veteran had other risk factors of chronic disease, including dyslipidemia and hypertension.  He stated that although "there may not be a defined direct correlation between [PTSD] and [CAD], this disorder could at least likely as not exacerbated his cardiovascular condition."  

In June 2010 correspondence, A.C., noted that she reviewed the Veteran's complete claims folder.  She made the following opinions based on her education, training, and experience as a Registered Nurse.  She noted that the Veteran psychiatric history began years before the onset of any of his cardiac diagnoses.  She referenced research studies and medical journals that showed that PTSD directly and indirectly affected the cardiovascular system and that individuals with PTSD had increased risks of developing CAD.  She reported that the Veteran's risk factors for CAD included hyperlipidemia, family history of heart disease, and PTSD.  She reported that there was no objective evidence showing that the Veteran's hypertension occurred prior to his diagnosis of CAD since the exact date of his diagnosis of CAD was unknown.  She found that it was impossible to determine which risk factor was the immediate cause of his CAD.  She explained that CAD typically presented due to a combination of various risk factors.  Therefore, she opined that it was at least as likely as not that the Veteran's CAD was due to his longstanding history of PTSD secondary to his time in the military.  

In considering all of these opinions together, what emerges is positive and negative evidence that is in relative equipoise as to whether the Veteran's PTSD caused or contributed to the onset of his CAD.  Thus, with application of the benefit-of-the-doubt doctrine, service connection for the CAD status post MI, as secondary to the service-connected PTSD, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310(a) and (b).  See also Alemany v. Brown, 9 Vet. App. 518, 519   (1995) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to service connection, nor is "definite" or "obvious" etiology).

III. PTSD Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Function (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The GAF score, however, assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Upon review of the medical evidence of record, the Board concludes that the Veteran's PTSD more nearly approximates the criteria for an initial 70 percent rating.  On October 2008 VA examination, the Veteran reported symptoms of nightmares, anger outburst, impulse control problems, as well as hypervigilance and an increased startle response.  He was married and had children, and he described the relationship with his spouse and children as good.  He stated that he had not worked for the past 5 years because he was mentally incapable of working.  He was employed as in shipping ammunition and construction inspection for 16 years.  He claimed that he retired because the company feared that he would maim someone.  On mental status examination, his affect and mood were abnormal with findings of depressed mood and a moderate impact on activities of daily living.  He had problems with initiating and maintaining sleep.  His appetite was excessive and his energy was low.  His memory was mildly impaired in which he would forget names, directions, and recent events.  There were signs of suspiciousness in that he reported that he was unable to trust others.  Suicidal and homicidal ideation was present, including thoughts; however, there was no intent and he was not lethal.  There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD and were described as depression and problems with anger.  

The examiner added that the Veteran occasionally had interference with performing activities of daily living because of the PTSD.  He was unable to establish and maintain effective work/school and social relationships because of anger and PTSD.  He had difficulty maintaining an effective family role function because of the PTSD.  He had occasional interference with recreation or leisurely pursuits because of depression.  He had constant interference with physical health because of the heart problems, tinnitus, and hearing impairments.  He had difficulty understanding complex commands because of short-term memory impairment.  He was not a threat of danger or injury to himself or others.  He was assigned a GAF of 60.  

VA treatment records, include an October 2008 record that noted the Veteran's reports of depression, continually checking the doors and windows to ensure that they are locked, panic and anxiety, and hearing voices a couple of weeks ago.  He was an active member of his church.  He reported that his short-term memory was bad.  He had previous suicidal and homicidal ideations.  He was assigned a GAF of 57.   

VA treatment records dated from June to August 2009 noted that the Veteran was somewhat involved in ministering/preaching at his church and some small congregations.  He found it difficult to socialize or be around a lot of people, which he stated was different from being on the pulpit and preaching.  In January 2010, he reported that he and his wife were doing well and that he was close with his family.  He reported that he was estranged from two of his children.  He was assigned a GAF of 57.  Subsequent treatment records dated through August 2012 reflect GAF scores ranging from 52 to 68.  

As such, the Board finds that the criteria for a 70 percent rating have been met, and the Veteran's evaluation should be increased accordingly to 70 percent for the period prior to September 7, 2012.

Based on the medical evidence of record, the Board concludes that the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for this time period.  Although he reported hearing voices when seen in October 2008, the evidence did not show that he had persistent delusions or hallucinations.  Additionally, although he exhibited suicidal and homicidal ideations, the October 2008 VA examiner found that he was not a threat of danger or injury to himself or others.  He also had occasional interference with performing activities of daily living because of the PTSD, which did not rise to the level of having the inability to perform activities of daily living.   At no point throughout the appeal period did the Veteran demonstrate gross impairment in thought processes or communication, grossly inappropriate behavior, or disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name to warrant a higher rating.

The Board notes that GAF scores assigned ranged from 52 to 68 indicative of mild to moderate impairment.  At the time of the April 2012 VA treatment note, which assigned the lowest GAF score, the psychologist reported that the Veteran planned to return to church that week.  On examination, he presented as alert, oriented to all spheres, and was appropriate, but appeared very anxious.  His mood seemed very depressed with congruent affect.  His psychomotor activity seemed remarkable.  His speech was logical and goal directed.  There was no evidence of thought/perceptual disturbances.  Suicidal ideation/ plan and intent were denied in the recent past and present.  Thought/plans regarding harm of others were denied at the time of the meeting.  He seemed able to engage in planning for his care, his own safety, and care for himself.   Here, even the lowest GAF score reported did not support a finding that there was psychiatric impairment consistent with a higher (100) schedular rating.  

Furthermore, while his PTSD symptoms prior to September 7, 2012, were clearly of such severity as to result in significant social and occupational impairment, the Board concludes that the greater weight of the evidence is against finding that it was so severe as to result in total social and occupational impairment.

In regards to occupational impairment, the evidence reflects that the Veteran retired and has not worked since 2003-2004.  The October 2008 VA examiner determined that the Veteran was unable to establish and maintain effective work relationships because of anger and PTSD.  He also had difficulty understanding complex commands because of short-term memory impairment.  While, the Veteran has suggested that he was forced to retire due to his PTSD, the record does not reflect total occupational impairment due solely to his PTSD.  The evidence of record showed that the Veteran was receiving SSA disability benefits due to his affective disorders, anxiety-related disorders, and heart problems.  The record also showed that his low back disorder contributed to his unemployment.  

In regards to his social impairment, the VA examiner found that the Veteran was unable to establish and maintain effective school and social relationships because of anger and PTSD.  He had difficulty maintaining effective family role functioning because of the PTSD.  VA treatment records during this time showed that he found it difficult to socialize or be around a lot of people.  However, the October 2008 VA examination report and treatment records reflect that he had a good relationship with his wife and their two children and that he was close with his family.  He reported that he was estranged from two of his children.  While there is significant impairment with his social activities, the Board notes that a 70 percent rating contemplates deficiencies in most areas, including family relations and the inability to establish and maintain effective relationships.  Nevertheless, the evidence of record does not suggest that he is totally impaired socially due to PTSD.

Although there is significant impairment with his occupational and social activities, the Board notes that a 70 percent rating contemplates deficiencies in most areas, such as mood, family relations, and work due to difficulty in adapting to stressful circumstances (including work or a work like setting), impaired impulse control, and inability to establish and maintain work and social relationships.  The evidence of record does not suggest that he is totally socially and occupationally impaired due to PTSD.  Accordingly, the Board finds that the criteria for a 100 percent schedular rating are not met or approximated, and that a schedular rating in excess of 70 percent for PTSD is not warranted. 

In summary, the Board concludes that for the appeal period prior to September 7, 2012, the evidence supports an initial increased rating of 70 percent, but not higher. To this extent, the appeal is granted. 38 C.F.R. § 4.3.

On review of the entire record, the Board concludes the objective medical evidence and the Veteran's statements regarding his symptomatology shows disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating throughout the entire appeal period (prior to and from September 7, 2012). See 38 C.F.R. § 4.7 (2013). 

On September 7, 2012, VA examination, the Veteran had symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and grossly inappropriate behavior.  The examiner checked "No" when asked if the Veteran had any other symptoms attributable to PTSD (or other mental disorders) that were not listed above.  He did not appear to be a threat to himself or to others.  The examiner checked a box indicating that the Veteran had occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF of 40.  

VA treatment records include an October 2012 VA treatment record the Veteran reported that overall he has been doing well.  He has been active in his church and going out into the community and attending churches.  He has been playing guitar, engaging with family and denied any acute depression or anxiety recently.  On examination, he presented as alert, oriented to all spheres, and was appropriate.  His mood seemed euthymic with congruent and appropriate affect.  His speech was logical and goal oriented.  There was no evidence of thought/perceptual disturbances.  His suicidal ideation/plan and intent were denied in the recent past and present.  Thoughts/plans to harm others were also denied.  He was able to care for himself and keep safe.  He was assigned a GAF of 55.  

During his December 2013 hearing, the Veteran claimed that he regularly experiences panic attacks, especially when he was around a lot of people or many people that he did not know.  He reported that he went to church and got along with other members.  He did not socialize with them outside of church.  

The Board notes that GAF scores ranged from 40 to 55, indicative of moderate to major impairment.  The examiner who conducted the September 2012 VA examination and assigned the lowest GAF score found that, overall, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Here, even the lowest GAF score did not support a finding that there was psychiatric impairment consistent with a 100 percent schedular rating.  While the examiner reported that the Veteran had grossly inappropriate behavior and memory loss, which are symptoms identified under the criteria for a 100 percent disability rating, his memory loss was described as mild and consisted primarily of forgetting names, directions, or recent events.  At no point throughout the appeal period did the Veteran demonstrate such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  He did not have any other symptoms akin to these.  Furthermore, a 100 percent disability rating requires both total occupational and social impairment.  

In regards to occupational impairment, the evidence reflects that the Veteran retired and has not worked since 2003-2004.  The September 2012 VA examiner found that due to the Veteran's PTSD, he has had difficulty in establishing and maintaining effective work relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  While, the Veteran has suggested that he was forced to retire due to his PTSD, the record does not reflect total occupational impairment due solely to his PTSD.  The overall evidence of record showed that the Veteran was receiving SSA disability benefits due to his affective disorders, anxiety-related disorders, and heart problems.  The record also showed that his low back disorder contributed to his unemployment.  
  
In regards to his social impairment, the VA examiner found that the Veteran had difficulty in establishing and maintaining effective social relationships and an inability to establish and maintain effective relationships.  However, VA treatment records reflect he been active in his church and going out into the community and attending churches.  He has been engaging with family.  While there is significant impairment with his social activities, the Board notes that a 70 percent rating contemplates deficiencies in most areas, including family relations and the inability to establish and maintain effective relationships.  Nevertheless, the evidence of record does not suggest that he is totally impaired socially due to PTSD.

Although there is significant impairment with his occupational and social activities, the Board notes that a 70 percent rating contemplates deficiencies in most areas, such as mood, family relations, and work due to difficulty in adapting to stressful circumstances (including work or a work like setting), impaired impulse control, and inability to establish and maintain work and social relationships. 

Nevertheless, the evidence of record does not suggest that he is totally socially and occupationally impaired due to PTSD.  Accordingly, the Board finds that the criteria for a 100 percent schedular rating are not met or approximated, and that a schedular rating in excess of 70 percent for PTSD is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, because the medical evidence of record does not show findings that meet the criteria for a rating in excess of 70 percent, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for a higher rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by the Court, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of this Veteran's disability include impaired memory, impaired sleep, anxiety, suicidal and homicidal thoughts, inability to establish and maintain relationships, outbursts of anger, history of hearing voices, and depressed mood.  He had difficulty maintaining effective family role functioning and occasional interference with activities of daily living, recreation or leisurely pursuits.  He reported symptoms of nightmares, hypervigilance and an increased startle response.  There were signs of suspiciousness behavioral, cognitive, social, or affective symptoms.  He found it difficult to socialize or be around a lot of people.  He had difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  These symptoms are specifically contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


IV. TDIU

The Veteran has been granted service connection for PTSD, evaluated as 70 percent disabling; otitis externa, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; degenerative joint disease of the lumbar spine, rated as 10 percent disabling; and hypertension, rated as noncompensable.  In this decision, the Board also granted service connection for CAD, status post MI.  The Veteran meets schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The record shows that the Veteran was employed in shipping ammunition and construction inspection or as a block and bracer for 16 years.  According to SSA records he last worked March 1, 2004.  An August 2005 Disability Determination noted that the Veteran had a high school education and had past relevant work as a shipping and receiving clerk.  The decision noted that the specific issue was whether the Veteran was under a disability, which was defined as the inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than 12 months.  The Administrative Law Judge (ALJ) determined that the medical evidence established that the Veteran had the following "severe" impairments:  affective disorders, anxiety-related disorders, and heart problems.  The ALJ found that the Veteran had mental limitations; marked restriction of activities of daily living; marked difficulties in maintaining social functioning; marked difficulties in maintaining concentration persistence or pace; and one or two episodes of decompensation, each of extended duration.  The ALJ determined that the Veteran's impairments were expected to preclude him from working for at least 12 continuous months.  The ALJ found that the Veteran was under a disability beginning March 1, 2004.  

On October 2012 VA examination of the spine, the examiner reported that the Veteran's thoracolumbar spine condition impacted his ability to work in that the Veteran had a hard time bending and moving around.  On an October 2012 VA general medical examination, the examiner reported numerous disabilities, both service-connected and nonservice-connected that interfered with the Veteran's ability to work.  However, the examiner separately listed each disability and its impact on the Veteran's employment.  In regards to the Veteran's service-connected disabilities, the examiner reported that the Veteran could not work due to his CAD.  The examiner also reported that the Veteran could not work due to his back pain.  

The Veteran has consistently reported that he has been unable to work since 2004.  As discussed above, the Veteran's PTSD symptoms severely impaired his ability to obtain and maintain employment.  The September 2012 VA examiner found that due to the Veteran's PTSD, he has had difficulty in establishing and maintaining effective work relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  The evidence of record also showed that the Veteran was receiving SSA disability benefits due to his affective disorders, anxiety-related disorders, and heart problems and that he has not engaged in substantial gainful activity since March 1, 2004.   

Therefore, based on the evidence of record, when resolving reasonable doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities, including PTSD, and that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence having been submitted, the claim for service connection for CAD, status post MI, is reopened; to this extent the appeal is granted.

Service connection for CAD, status post MI, is granted.  

Prior to September 7, 2012, a 70 percent schedular rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

From September 7, 2012, a rating in excess of 70 percent for PTSD is denied. 

TDIU is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


